Cautionary Statement Statements made in this release with respect to Sony's current plans, estimates, strategies and beliefs and other statements that are not historical facts are forward-looking statements about the future performance of Sony. Forward-looking statements include, but are not limited to, those statements using words such as "believe," "expect," "plans," "strategy," "prospects," "forecast," "estimate," "project," "anticipate," "may" or "might" and words of similar meaning in connection with a discussion of future operations, financial performance, events or conditions. From time to time, oral or written forward-looking statements may also be included in other materials released to the public. These statements are based on management's assumptions and beliefs in light of the information currently available to it. Sony cautions you that a number of important risks and uncertainties could cause actual results to differ materially from those discussed in the forward-looking statements, and therefore you should not place undue reliance on them. You also should not rely on any obligation of Sony to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Sony disclaims any such obligation. Risks and uncertainties that might affect Sony include, but are not limited to (i) the global economic environment in which Sony operates, as well as the economic conditions in Sony's markets, particularly levels of consumer spending; (ii) exchange rates, particularly between the yen and the U.S. dollar, the euro and other currencies in which Sony makes significant sales or in which Sony's assets and liabilities are denominated; (iii) Sony's ability to continue to design and develop and win acceptance of its products and services, which are offered in highly competitive markets characterized by continual new product introductions, rapid development in technology and subjective and changing consumer preferences (particularly in the Electronics, Game, Music and Pictures segments); (iv) Sony's ability to implement successfully personnel reduction and other business reorganization activities in its Electronics, Music and Pictures segments; (v) Sony's ability to implement successfully its network strategy for its Electronics, Music, Pictures and Other segments and to develop and implement successful sales and distribution strategies in its Music and Pictures segments in light of the Internet and other technological developments; (vi) Sony's continued ability to devote sufficient resources to research and development and, with respect to capital expenditures, to correctly prioritize investments (particularly in the Electronics segment); and (vii) the success of Sony's joint ventures and alliances. Risks and uncertainties also include the impact of any future events with material unforeseen impacts. Business Segment Information (Millions of yen, millions of U.S. dollars) Year ended March 31 Sales and operating 2004 2005 Change 2005 revenue Electronics Customers Y4,838,268 Y4,786,236 -1.1% $ 44,731 Intersegment 204,051 235,411 2,200 Total 5,042,319 5,021,647 -0.4 46,931 Game Customers 753,732 702,524 -6.8 6,566 Intersegment 26,488 27,230 255 Total 780,220 729,754 -6.5 6,821 Music Customers 409,487 216,779 -47.1 2,026 Intersegment 30,819 32,326 302 Total 440,306 249,105 -43.4 2,328 Pictures Customers 756,370 733,677 -3.0 6,857 Intersegment 0 0 0 Total 756,370 733,677 -3.0 6,857 Financial Services Customers 565,752 537,715 -5.0 5,025 Intersegment 27,792 22,842 213 Total 593,544 560,557 -5.6 5,238 Other Customers 172,782 182,685 +5.7 1,707 Intersegment 95,535 71,742 671 Total 268,317 254,427 -5.2 2,378 Elimination (384,685) (389,551) - (3,641) Consolidated total Y7,496,391 Y7,159,616 -4.5 $ 66,912 Electronics intersegment amounts primarily consist of transactions with the Game business.
